Citation Nr: 1428927	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for neutropenia.

2.  Entitlement to a higher initial disability rating for right knee surgery residuals in excess of 10 percent.

3.  Entitlement to a higher initial disability rating for left knee surgery residuals in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1977 to November 1981, from December 1983 to September 1986, and from September 1988 to December 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in Waco, Texas, which granted service connection neutropenia and assigned a noncompensable initial rating, granted service connection for the residuals of right and left knee surgeries and assigned an initial 10 percent disability rating for each, and denied service connection for a right wrist injury and testicular tumors.  In November 2009, the Veteran filed a notice of disagreement (NOD) to the initial ratings assigned for the knee and neutropenia disabilities.  The Veteran expressly stated that he did not disagree with the service connection denials, and as such, those issues are not before the Board.

The Veteran has appealed from the initial ratings assigned for the service-connected neutropenia and right and left knee disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of entitlement to higher initial disability ratings for right and left knee surgery residuals in excess of 10 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's service-connected neutropenia has manifested as a low white blood cell (WBC) count, not requiring transfusions or continuous medication for control, and without the presence of recurring infections.  


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a higher (compensable) disability rating for neutropenia have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.20, 4.117, Diagnostic Code 7702 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In February 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The February 2009 VCAA notice was issued to the Veteran prior to the July 2009 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the March 2010 statement of the case (SOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, because this appeal arises in part from the Veteran's disagreement with the initial rating following the grant of service connection for neutropenia, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded a VA hemic disorder examination for compensation purposes in June 2009.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2009 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and answered all relevant questions as to the issue being decided in the instant matter.

The February 2009 VCAA letter asked the Veteran to provide information regarding any prior or current treatment of his neutropenia along with the necessary release forms.  While the Veteran provided information as to the treatment of his of his knee disabilities, to date, the Veteran has not identified any outstanding medical records concerning his neutropenia.  As such, the Board finds that all relevant facts have been developed, and there remains no question as to the substantial completeness of the Veteran's appeal for a higher (compensable) disability rating for neutropenia.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Compensable Rating for Neutropenia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2013).  

The Veteran has been diagnosed with neutropenia, which is not specifically listed in the Rating Schedule.  As such, the Veteran's service-connected neutropenia has been rated as noncompensable under 38 C.F.R. § 4.117, Diagnostic Code 7702, analogous to acute agranulocytosis, a disability involving greatly decreased numbers of WBC.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 40 (32nd ed. 2012).  Pursuant to Diagnostic Code 7702, a 10 percent rating will be assigned when continuous medication is required for control of the disability.  A 30 percent rating will be assigned when the disability requires transfusion of platelets or red cells at least one per year but less than once every three months, or for infections recurring at least once per year but less than once every three months.  A 60 percent rating will be assigned when the disability requires transfusion of platelets or red cells at least once every three months, or for infections recurring at least once every three months.  A 100 percent rating will be assigned when the disability requires a bone marrow transplant, requires transfusion of platelets or red cells at least once every six weeks, or for infections recurring at least once every six weeks.

In his November 2009 NOD, the Veteran advanced that a compensable rating for his service-connected neutropenia was warranted as his weakened immune system left him vulnerable to diseases and infections.  The Veteran admitted that he did not have any symptoms of fatigability, weakness, headaches, shortness of breath, or chest pains related to the neutropenia.

A private medical record dated April 1992, found within the Veteran's service treatment records, reflects that in February 1984 the Veteran had a WBC count of 4,400, in January 1985 his WBC count was 2,700, on February 2, 1992 his WBC count was 2,900, with hemoglobin, hematocrit, platelet count, and red cell indices normal, and on February 19, 1992 his WBC count was 3,200.  The Veteran's appetite was good, bowel movements were normal, there were no urinary symptoms, and there was no history of fever, pruritus, chills, night sweats, evening rise in temperature, weight loss, arthralgia, malar rash, photosensitivity, change in hair or skin, diabetes, high blood pressure, heart trouble, peptic ulcer disease, thyroid problems, liver disease, connective tissue disorder, hepatitis, bleeding from the gums or nostrils, or analgesic excess.  Upon physical examination the Veteran was found normal.  The Veteran's WBC count was 3,100, and his hemoglobin was 14.3 grams (gm).  He was diagnosed with neutropenia.

The physician in April 1992 explained to the Veteran that the neutropenia had been present for many years, but that there was no evidence of any illness at that time.  The physician discussed conducting bone marrow and or biopsy studies to confirm that the neutropenia was not related to an associated pathology.  A service treatment record dated April 1992 conveys that the Veteran decided against the bone marrow testing as the neutropenia had been present for an extended period and he was clinically healthy at that time.  He would continue to monitor the disability through blood testing. 

The Veteran received a VA hemic disorder examination in June 2009.  The examination report conveys that, in addition to the above, in 1992 there was no evidence of any peripheral adenopathy, gingival hypertrophy, bone tenderness, thyromegaly, gynecomastia, or any other hepatosplenomegaly or other abdominal problem.  The Veteran advanced that since 1992, upon complete examination by a physician, he was always informed that his WBC count has been about the same.

It was also conveyed by the Veteran that he had no fatigability, weakness, headaches, frequent infections, shortness of breath, chest pain, symptoms of claudication, phlebotomy, use of myelosuppressives, symptoms of end organ pathology, syncope, lightheadedness, swelling of the hands or any edema, pallor involving nail beds, mucosal surface, or the skin, congestive heart failure, bone pain residuals, history of transfusions, or exacerbations of any type of infections or diseases that could be affected by the low WBC count.  The Veteran was not taking any medications or receiving any treatment for his low WBC count, and he had not received any such treatment in the past.  A blood test was conducted which revealed that the Veteran's hemoglobin was 14.9 gm.  The VA examiner diagnosed the Veteran with neutropenia.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable initial disability rating for the service-connected neutropenia.  The evidence shows that, for the entire initial rating period on appeal, the Veteran's service-connected neutropenia has manifested as a low WBC count, not requiring transfusions or continuous medication for control, and without the presence of recurring infections.  The evidence, both lay and medical, reflects that the Veteran has a low WBC count without the presence of any symptomatology, including infections, weakness, fatigability, or headaches.  The Veteran has not been treated with transfusions or any form of medication.  

The Board finds that the Veteran's neutropenia symptomatology more nearly approximates a noncompensable disability rating as the Veteran does not take any medications or receive transfusions to control his neutropenia, and there is no evidence of recurrent infections.  For these reasons, the Board finds that for the entire initial rating period on appeal, the criteria for a compensable disability rating for neutropenia have not been met or more nearly approximated.  As the preponderance of the evidence is against the appeal for a higher initial rating, the appeal for a higher initial rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.117, Diagnostic Code 7702. 

The Board has considered the Veteran's contention that a compensable rating is warranted due to his weakened immune system.  The schedular rating criteria under Diagnostic Code 7702 considers a veteran's weakened immune system, insofar as it rates on the basis of treatment received by a veteran to compensate for and/or to manage the weakened immune system.  38 C.F.R. § 4.117.  As the Veteran has not received such treatments, a compensable rating is not warranted based upon his weakened immune system.

The Board has also considered whether any other diagnostic code would allow for a compensable disability rating for neutropenia.  The medical evidence does not reflect that the Veteran was diagnosed with, or that his neutropenia relates to, leukemia, polycythemia vera, thrombocytopenia, Hodgkin's disease, adenitis, sickle cell anemia, non-Hodgkin's lymphoma, aplastic anemia, AL amyloidosis, and/or a spleen related disability; therefore, Diagnostic Codes 7703 through 7717 are not for application.  38 C.F.R. § 4.117.  Under Diagnostic Code 7700, a compensable rating may be assigned when hemoglobin is 10gm/100ml or less, with findings such as weakness, easy fatigability or headaches.  The Board notes that the Veteran has been service connected for neutropenia due to a low WBC count, while anemia relates to a red blood cell disability.  DORLAND'S at 78.  Even so, the evidence, both lay and medical, reflects that the Veteran's hemoglobin levels are greater than 10gm/100ml, and that he has not exhibited symptoms such as weakness, easy fatigability, and/or headaches.  As such, a compensable rating under Diagnostic Code 7700 is not warranted.  38 C.F.R. § 4.117.


Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for neutropenia under 38 C.F.R. 
§ 3.321(b)(1).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The service-connected neutropenia has manifested as a low WBC count not requiring medication or other treatment for control, and no weakness, easy fatigability, headaches, infections, or other such symptoms.  The schedular rating criteria, including Diagnostic Codes 7700 and 7702, specifically provide for disability ratings based on hemic disorder symptoms, including weakness, easy fatigability, lightheadedness, and shortness of breath, and treatment, including medications and transfusions.  While the Veteran does not display such symptoms or need such treatment, it does not mean that the schedular rating criteria is insufficient to rate his service-connected neutropenia.  38 C.F.R. § 4.117.  The schedular rating criteria specifically provide for rating by analogy based on similar functions, anatomical location, and symptomatology.  38 C.F.R. § 4.20.

The Veteran has advanced that compensation is warranted for his service-connected neutropenia as his weakened immune system, i.e., low WBC count, has left him vulnerable to diseases and infections, and he lives in fear that a common cold could kill him.  While the Board sympathizes with the Veteran's concerns, as there is no evidence of record that the Veteran's service-connected neutropenia has ever aggravated or had any effect on a previous injury or disease, the Veteran's concerns are speculative, and, therefore, not compensable.  Should such a complication arise in the future this may affect a future rating, but there is no present impact on the current rating.  As such, the Board does not find that the Veteran's health concerns constitute an exceptional factor warranting extraschedular consideration.  

In this case, comparing the Veteran's disability level and symptomatology of the neutropenia, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with the service-connected neutropenia, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In a May 2010 statement, the Veteran reported that he was a full-time detention officer.  As there is no indication from the record that the Veteran has ceased working at his place of employment, the Board need not consider the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration 
under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service connected disability individually).   


ORDER

For the entire initial rating period on appeal, a compensable disability rating for the service-connected neutropenia is denied.


	REMAND	

Higher Initial Disability Rating for Right and Left Knee Surgery Residuals

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  A veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran's last VA knee examination was in June 2009.  The VA examination report conveys that the VA examiner found that the Veteran did not have flare-ups related to his knee disability symptoms.  In its June 2014 appellate brief, the Veteran's representative advanced that the Veteran suffered from knee symptom flare-ups that negatively impacted his ability to work.  The representative asked that the Veteran be granted a new VA knee examination during such a flare-up of his right and left knee disabilities.  In his May 2010 statement, the Veteran specifically noted that he had not worked and was fully rested on the day of the June 2009 VA knee examination.  He further conveyed that his knee symptoms are much worse after working a full eight-hour day.

The Board notes that the record is unclear as to whether the VA examiner at the June 2009 VA knee examination was wrong in finding that the Veteran did not have knee symptom flare-ups, or if the flare-ups had developed after the VA examination.  Either way, a new VA knee examination is warranted.  In order to obtain an accurate picture of the Veteran's knee disabilities after a flare-up, the examination should be scheduled for a day when the Veteran has completed at least a half-day's work.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the issues of higher initial disability ratings for right and left knee surgery residuals are REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination in order to assist in determining the current level of severity of his right and left knee disabilities.  If feasible, the examination should be scheduled on a day in which the Veteran has worked for at least a half-day, although an examination after a full-day of work would be preferable.  If not feasible, the VA examiner should take a thorough history from the Veteran regarding knee limitations and symptoms that follow use.  

A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated studies, including range of motion testing in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (beyond that present at the after-work examination), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

In addition to range of motion testing, the examiner should indicate whether the Veteran has either instability or recurrent subluxation, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should also indicate the effect the knee disabilities have on the Veteran's current level of occupational impairment.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

2.  Then, readjudicate the issues of entitlement to higher initial disability ratings for right and left knee surgery residuals.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


